DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Teramachi US 2002/0079747 (hereinafter Teramachi) in view of Sienz US 5850112 (hereinafter Sienz).

    PNG
    media_image1.png
    691
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    771
    media_image2.png
    Greyscale

Re. Cl. 1, Teramachi discloses: A slide rail device (Fig. 1) comprising: a track member (7, Fig. 1) that extends along a longitudinal direction (see “stroke” direction, Fig. 1), and that has 5two side walls (7b, Fig. 1) being opposite to each other along a transverse direction which is transverse to the longitudinal direction (see Fig. 1), a base wall (7a, Fig. 1) interconnecting said side walls, and two outer passage halves (11, Fig. 1-2) indented respectively 10into said side walls and extending along the longitudinal direction (see Fig. 1); a slider unit (8, Fig. 1) that includes a slider (8, Fig. 1) disposed on said track member between said side walls (see Fig. 1), being slidable along said base wall (see Fig. 1, in “stroke” direction), 15and having upper and lower faces (see annotated figure 1) that are parallel to each other, two end faces (see annotated figure 1) that are opposite to each other -long the longitudinal direction, and that are 20connected between said upper and lower faces (see annotated figure 1), two outer side faces (8c, Fig. 1) that are opposite to each other along the transverse direction, and that are connected between said end faces (see Fig. 1), a recess (see annotated figure 1) that is indented into said lower face, 25that extends through said end faces along the longitudinal direction (see Fig. 1 and 4), and that is cooperatively defined bySUBSTITUTE SPECIFICATION 18 two inner side faces (see annotated figure 1) being opposite to each other along the transverse direction, and being transverse to said lower face (see Fig. 1), and an inner connecting face (see annotated figure 1) disposed between 5and parallel to said upper and lower faces (see Fig. 1), and connected between said inner side faces (see Fig. 1 and 4), two first passage holes (see Fig. 2, holes in 8d where balls 12 pass through between 19s) that extend through said end faces along the longitudinal direction (see Fig. 2), and that are disposed at opposite sides of said recess along 10the transverse direction (see Fig. 2, top and bottom portions of 8 have the holes where the balls 12 pass), and two inner passage halves (15, Fig. 1-2) that are indented respectively into said outer side faces (see Fig. 1-2), each of said inner passage halves cooperating with a respective one of said outer passage halves to form a second passage 15hole (see Fig. 1-2, balls 12 fit in the inner and outer passage halves 11 and 15), a linear motor (1-2, Fig. 1) unit that includes a stator fixedly disposed on said base wall of said track member (see Fig. 1 and 4, O’), 25a rotor received in said receiving space (see Fig. 5, I’), connected to said inner connecting face of said slider (see Fig. 5), and having a surrounding face that cooperates with saidSUBSTITUTE SPECIFICATION 1 9 inner connecting face (see Fig. 5, cooperating as being secured thereto), and two recirculating bearing units (see 19s and 12s, of parts 4, Fig. 2), each of said recirculating bearing units including 10two recirculating devices (19s, Fig. 2) being opposite to each other along the longitudinal direction (see Fig. 2), and being mounted respectively to said end faces of said slider (see Fig. 2), each of said recirculating devices having a recirculating hole (26, Fig. 3), said recirculating holes of said 15recirculating devices of each recirculating bearing unit cooperating with a respective one of said first passage holes and a respective one of said second passage holes to define a recirculating circuit (see Fig. 2, circuit where 12s are), and a roller group (12, Fig. 2) movably received in said 20recirculating circuit (see Fig. 2); wherein a first distance between said inner connecting face and an imaginary reference plane which is defined by center axes of said first passage holes (see annotated figure 4) and a second distance between the imaginary 25reference plane and said lower face of said slider (see annotated figure 4).
Re. Cl. 3, Teramachi discloses: each of said inner side faces is a flat surface (see Fig. 1-4).
Re. Cl. 1, Teramachi does not disclose and two block boards disposed in said recess, being opposite to each other along the longitudinal direction, fixedly fastened to said inner connecting face of said slider, and cooperating with said inner connecting face 20and said inner side faces to define a receiving space that opens toward said base wall of said track member; said inner side faces and said block boards to define a filling space, and a plurality of screws fixedly fastening said rotor to said inner connecting face; 5a heat dissipating member that fills said filling space, and that is seamlessly connected between said rotor and said slider unit; or the first distance is greater than the second distance. Sienz discloses a linear motor (Fig. 1) which includes a recess (see Fig. 1, where 1 is located) and two block boards (15 and 16, Fig. 1) disposed in said recess (see Fig. 1, extending downward to form lateral bounds of the recess), being opposite to each other along the longitudinal direction (see Fig. 1), fixedly fastened to said inner connecting face of said slider (see Fig. 1, via bolt shown attaching 15/16 to 10), and cooperating with said inner connecting face 20and said inner side faces to define a receiving space (see Fig. 1, space between 15 and 16 which receives 4) that opens toward said base wall of said track member (see Fig. 1, open towards base wall 2); said inner side faces and said block boards to define a filling space (see Fig. 1, space between 15-18 and 18s that 9 fills), and a plurality of screws (see Fig. 1) fixedly fastening said rotor to said inner connecting face (see Fig. 1 passing through 10, 9 and 4); 5a heat dissipating member (see 9, Fig. 1) that fills said filling space (see Fig. 1), and that is seamlessly connected between said rotor and said slider unit (see Fig. 1, seamlessly connected between 10 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teramachi device to have the block boards and heat dissipating member as disclosed by Sienz since Sienz states that such a modification provides heat removal (Col. 2, Lines 43-46) and a more efficient and precise temperature control of the device (Col. 2, Lines 7-10).  
Re. Cl. 1, the combination of Teramachi in view of Sienz does not disclose that the first distance is greater than the second distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Teramachi in view of Sienz to have the first distance greater than the second distance since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Teramachi in view of Sienz would not operate differently with the claimed dimensions and since only the proportional distances (d1, d2) would change the device would function appropriately having the proportion. Further, applicant places no criticality on the range claimed, indicating simply that the first distance is greater than the second distance (see Page 10, Lines 8-14 for example).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teramachi in view of Sienz as applied to claims 1 and 3 above, and further in view of Aso US 2008/0303356 (hereinafter Aso).
Re. Cl. 2, the combination of Teramachi in view of Sienz does not disclose the heat dissipating member is made of a thermo-conductive epoxy resin.  Aso discloses a linear motor (Fig. 1) which employs an epoxy resin as a heat dissipating member since epoxy resin is excellent in insulating property and also excellent in heat resistance (Paragraph 0008, Lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the Sienz heat dissipating member to be a thermo-conductive epoxy resin as disclosed by Aso since Aso states that such a material epoxy resin is excellent in insulating property and also excellent in heat resistance (Paragraph 0008, Lines 11-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teramachi in view of Sienz as applied to claims 1 and 3 above, and further in view of Michioka US 2007/0009720 (hereinafter Michioka).
Re. Cl. 4, as discussed above in reference to claim 3, Teramachi discloses that inner side faces are flat and therefore does not disclose that the inner side faces are waved surfaces.  Michioka discloses that it is known to use various different shaped surfaces in slide rails (see Fig. 3 vs. Fig. 6) in order to alter the area created by the structure (Paragraph 0055, Lines 4-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner side faces to be waved rather than flat as disclosed by Michioka since Michioka states that such a modification results in the increasing of an area for converting oscillation energy into heat energy (Paragraph 0055, Lines 4-9).  Such a modification would reduce negative effects that oscillation energy could cause within the device and the heat energy would be absorbed by the heat dissipating members as disclosed by Sienz.  
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the block boards form a filling space to contain a substance such as heat dissipating material, the heat fin being used as a border for containing substances, the insulating layer being configured for heat transfer, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re. Applicant’s argument that the main purpose of the heat radiating fins is to serve as an extended surface area to increase the rate of heat transfer by convection which differs from the purpose of Applicant’s block boards, the Examiner wishes to point out that these supposed differences are not currently claimed.  Therefore, as discussed above, the arguments accompanying such a position are considered but are not persuasive since these features are not currently required by the claims.  
In general, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant includes various statements that the prior art of record does not disclose particular features of the invention, but the features argued are not required by the current claims. It is the Examiner’s position that the prior art of record meets the broadest reasonable interpretation of the structures required by the claims as set forth above in the cited rejections.  Therefore, Applicant’s arguments have been considered but are not persuasive since they don’t succinctly point out any structural differences between Applicant’s claims and the prior art of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Da Conceicao Rosa US 2016/0336843, Oishi US 2020/0240467, Teramachi US 2006/0232141 and US 2001/0022868 disclose other known slide rail devices which are particularly pertinent to Applicant’s invention and are presented to the Applicant for their consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632